      Case 2:19-cv-00139-FVS     ECF No. 10    filed 06/08/20   PageID.961 Page 1 of 16


                                                                               FILED IN THE
1                                                                          U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



2                                                                     Jun 08, 2020
                                                                          SEAN F. MCAVOY, CLERK

3

4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     KIMBERLY LYNN S.,
                                                   NO: 2:19-CV-00139-FVS
8                               Plaintiff,
                                                   ORDER DENYING PLAINTIFF’S
9           v.                                     MOTION FOR SUMMARY
                                                   JUDGMENT AND GRANTING
10    ANDREW M. SAUL,                              DEFENDANT’S MOTION FOR
      COMMISSIONER OF SOCIAL                       SUMMARY JUDGMENT
11    SECURITY,

12                              Defendant.

13

14         BEFORE THE COURT are the parties’ cross-motions for summary judgment.

15   ECF Nos. 8, 9. This matter was submitted for consideration without oral argument.

16   Plaintiff is represented by attorney Lora Lee Stover. Defendant is represented by

17   Special Assistant United States Attorney Erin F. Highland. The Court, having

18   reviewed the administrative record and the parties’ briefing, is fully informed. For

19   the reasons discussed below, Plaintiff’s Motion, ECF No. 8, is denied and

20   Defendant’s Motion, ECF No. 9, is granted.

21                                     JURISDICTION



     ORDER ~ 1
         Case 2:19-cv-00139-FVS    ECF No. 10     filed 06/08/20   PageID.962 Page 2 of 16


1            Plaintiff Kimberly Lynn S.1 (Plaintiff), filed for disability insurance benefits

2    on June 10, 2016, alleging an onset date of February 1, 2016. Tr. 244-45. Benefits

3    were denied initially, Tr. 173-75, and upon reconsideration, Tr. 180-86. Plaintiff

4    appeared at a hearing before an administrative law judge (ALJ) on January 16, 2018.

5    Tr. 115-44. On March 30, 2018, the ALJ issued an unfavorable decision, Tr. 12-32,

6    and on March 12, 2019, the Appeals Council denied review. Tr. 1-6. The matter is

7    now before this Court pursuant to 42 U.S.C. § 405(g).

8                                        BACKGROUND

9            The facts of the case are set forth in the administrative hearing and transcripts,

10   the ALJ’s decision, and the briefs of Plaintiff and the Commissioner, and are

11   therefore only summarized here.

12           Plaintiff was 41 years old at the time of the hearing. Tr. 119. She graduated

13   from high school and has an A.A.S. degree. Tr. 138. She has work experience as a

14   certified nurse assistant, as a call center customer service representative, and as a fast

15   food worker. Tr. 138-41.

16           Plaintiff testified that she has depression and anxiety. Tr. 130-31. She has

17   diabetes and her blood sugars are erratic and difficult to control. Tr. 131-32. She

18   has to take extra breaks at work to test her blood sugar. Tr. 132-33. She had a mini

19
     1
      In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
20
     name and last initial, and, subsequently, Plaintiff’s first name only, throughout this
21
     decision.

     ORDER ~ 2
      Case 2:19-cv-00139-FVS      ECF No. 10    filed 06/08/20   PageID.963 Page 3 of 16


1    stroke and has had short-term memory deficits ever since. Tr. 134. She has had

2    occupational therapy for her memory problems and hand tremors. Tr. 135-36.

3    Plaintiff testified she has difficulty using a telephone due to her tremors. Tr. 136.

4                                 STANDARD OF REVIEW

5          A district court’s review of a final decision of the Commissioner of Social

6    Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

7    limited; the Commissioner’s decision will be disturbed “only if it is not supported by

8    substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158

9    (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a reasonable

10   mind might accept as adequate to support a conclusion.” Id. at 1159 (quotation and

11   citation omitted). Stated differently, substantial evidence equates to “more than a

12   mere scintilla[,] but less than a preponderance.” Id. (quotation and citation omitted).

13   In determining whether the standard has been satisfied, a reviewing court must

14   consider the entire record as a whole rather than searching for supporting evidence in

15   isolation. Id.

16         In reviewing a denial of benefits, a district court may not substitute its

17   judgment for that of the Commissioner. Edlund v. Massanari, 253 F.3d 1152, 1156

18   (9th Cir. 2001). If the evidence in the record “is susceptible to more than one

19   rational interpretation, [the court] must uphold the ALJ’s findings if they are

20   supported by inferences reasonably drawn from the record.” Molina v. Astrue, 674

21   F.3d 1104, 1111 (9th Cir. 2012). Further, a district court “may not reverse an ALJ’s

     decision on account of an error that is harmless.” Id. An error is harmless “where it
     ORDER ~ 3
      Case 2:19-cv-00139-FVS     ECF No. 10    filed 06/08/20   PageID.964 Page 4 of 16


1    is inconsequential to the [ALJ’s] ultimate nondisability determination.” Id. at 1115

2    (quotation and citation omitted). The party appealing the ALJ’s decision generally

3    bears the burden of establishing that it was harmed. Shinseki v. Sanders, 556 U.S.

4    396, 409-10 (2009).

5                          FIVE-STEP EVALUATION PROCESS

6          A claimant must satisfy two conditions to be considered “disabled” within the

7    meaning of the Social Security Act. First, the claimant must be “unable to engage in

8    any substantial gainful activity by reason of any medically determinable physical or

9    mental impairment which can be expected to result in death or which has lasted or

10   can be expected to last for a continuous period of not less than twelve months.” 42

11   U.S.C. §§ 423(d)(1)(A). Second, the claimant’s impairment must be “of such

12   severity that he is not only unable to do his previous work[,] but cannot, considering

13   his age, education, and work experience, engage in any other kind of substantial

14   gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A).

15         The Commissioner has established a five-step sequential analysis to determine

16   whether a claimant satisfies the above criteria. See 20 C.F.R. § 404.1520(a)(4)(i)-

17   (v). At step one, the Commissioner considers the claimant’s work activity. 20

18   C.F.R. § 404.1520(a)(4)(i). If the claimant is engaged in “substantial gainful

19   activity,” the Commissioner must find that the claimant is not disabled. 20 C.F.R. §

20   404.1520(b).

21         If the claimant is not engaged in substantial gainful activity, the analysis

     proceeds to step two. At this step, the Commissioner considers the severity of the
     ORDER ~ 4
      Case 2:19-cv-00139-FVS      ECF No. 10    filed 06/08/20   PageID.965 Page 5 of 16


1    claimant’s impairment. 20 C.F.R. § 404.1520(a)(4)(ii). If the claimant suffers from

2    “any impairment or combination of impairments which significantly limits [his or

3    her] physical or mental ability to do basic work activities,” the analysis proceeds to

4    step three. 20 C.F.R. § 404.1520(c). If the claimant’s impairment does not satisfy

5    this severity threshold, however, the Commissioner must find that the claimant is not

6    disabled. 20 C.F.R. § 404.1520(c).

7          At step three, the Commissioner compares the claimant’s impairment to

8    severe impairments recognized by the Commissioner to be so severe as to preclude a

9    person from engaging in substantial gainful activity. 20 C.F.R. §

10   404.1520(a)(4)(iii). If the impairment is as severe or more severe than one of the

11   enumerated impairments, the Commissioner must find the claimant disabled and

12   award benefits. 20 C.F.R. § 404.1520(d).

13         If the severity of the claimant’s impairment does not meet or exceed the

14   severity of the enumerated impairments, the Commissioner must assess the

15   claimant’s “residual functional capacity.” Residual functional capacity (RFC),

16   defined generally as the claimant’s ability to perform physical and mental work

17   activities on a sustained basis despite his or her limitations, 20 C.F.R. §

18   404.1545(a)(1), is relevant to both the fourth and fifth steps of the analysis.

19         At step four, the Commissioner considers whether, in view of the claimant’s

20   RFC, the claimant is capable of performing work that he or she has performed in the

21   past (past relevant work). 20 C.F.R. § 404.1520(a)(4)(iv). If the claimant is capable

     of performing past relevant work, the Commissioner must find that the claimant is
     ORDER ~ 5
      Case 2:19-cv-00139-FVS      ECF No. 10    filed 06/08/20   PageID.966 Page 6 of 16


1    not disabled. 20 C.F.R. § 404.1520(f). If the claimant is incapable of performing

2    such work, the analysis proceeds to step five.

3          At step five, the Commissioner should conclude whether, in view of the

4    claimant’s RFC, the claimant is capable of performing other work in the national

5    economy. 20 C.F.R. § 404.1520(a)(4)(v). In making this determination, the

6    Commissioner must also consider vocational factors such as the claimant’s age,

7    education and past work experience. 20 C.F.R. § 404.1520(a)(4)(v). If the claimant

8    is capable of adjusting to other work, the Commissioner must find that the claimant

9    is not disabled. 20 C.F.R. § 404.1520(g)(1). If the claimant is not capable of

10   adjusting to other work, analysis concludes with a finding that the claimant is

11   disabled and is therefore entitled to benefits. 20 C.F.R. § 404.1520(g)(1).

12         The claimant bears the burden of proof at steps one through four above.

13   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to

14   step five, the burden shifts to the Commissioner to establish that (1) the claimant is

15   capable of performing other work; and (2) such work “exists in significant numbers

16   in the national economy.” 20 C.F.R. § 404.1560(c)(2); Beltran v. Astrue, 700 F.3d

17   386, 389 (9th Cir. 2012).

18                                    ALJ’S FINDINGS

19         At step one, the ALJ found Plaintiff has not engaged in substantial gainful

20   activity since February 1, 2016, the alleged onset date. Tr. 17. At step two, the ALJ

21   found that Plaintiff has the following severe impairments: diabetes mellitus, obesity,

     borderline personality disorder, depressive disorder, generalized anxiety disorder,
     ORDER ~ 6
      Case 2:19-cv-00139-FVS      ECF No. 10     filed 06/08/20   PageID.967 Page 7 of 16


1    and panic disorder. Tr. 17. At step three, the ALJ found that Plaintiff does not have

2    an impairment or combination of impairments that meets or medically equals the

3    severity of a listed impairment. Tr. 18.

4          The ALJ then found that Plaintiff has the residual functional capacity to

5    perform light work with the following additional limitations:

6          she can never climb ladders, ropes, or scaffolds but can frequently
           stoop and climb ramps and stairs. She should avoid all exposure to
7          hazards such as unprotected heights and dangerous moving
           machinery. She is limited to simple routine tasks due to both physical
8          and mental impairments and she can have only occasional and
           superficial interaction with coworkers and the public.
9
     Tr. 19.
10
           At step four, the ALJ found that Plaintiff is unable to perform any past
11
     relevant work. Tr. 24. At step five, after considering the testimony of a vocational
12
     expert and Plaintiff’s age, education, work experience, and residual functional
13
     capacity, the ALJ found there are jobs that exist in significant numbers in the
14
     national economy that Plaintiff can perform such as merchandise marker, grain
15
     picker, and grain mixer. Tr. 25. Thus, the ALJ concluded that Plaintiff has not been
16
     under a disability, as defined in the Social Security Act, from February 1, 2016,
17
     through the date of the decision. Tr. 26.
18
                                             ISSUES
19
           Plaintiff seeks judicial review of the Commissioner’s final decision denying
20
     disability insurance benefits under Title II of the Social Security Act. ECF No. 8.
21
     Plaintiff raises the following issues for review:


     ORDER ~ 7
      Case 2:19-cv-00139-FVS         ECF No. 10    filed 06/08/20   PageID.968 Page 8 of 16


1         1.    Whether the ALJ properly evaluated Plaintiff’s symptom claims; and

2         2.    Whether the ALJ made a proper residual functional capacity finding.

3    ECF No. 8 at 10-14.

4                                           DISCUSSION

5    A.        Symptom Claims

6              Plaintiff contends the ALJ improperly rejected her symptom claims. ECF No.

7    8 at 10-12. An ALJ engages in a two-step analysis to determine whether a

8    claimant’s testimony regarding subjective pain or symptoms is credible. “First, the

9    ALJ must determine whether there is objective medical evidence of an underlying

10   impairment which could reasonably be expected to produce the pain or other

11   symptoms alleged.” Molina, 674 F.3d at 1112 (internal quotation marks omitted).

12   “The claimant is not required to show that her impairment could reasonably be

13   expected to cause the severity of the symptom she has alleged; she need only show

14   that it could reasonably have caused some degree of the symptom.” Vasquez v.

15   Astrue, 572 F.3d 586, 591 (9th Cir. 2009) (internal quotation marks omitted).

16             Second, “[i]f the claimant meets the first test and there is no evidence of

17   malingering, the ALJ can only reject the claimant’s testimony about the severity of

18   the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

19   rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (internal

20   citations and quotations omitted). “General findings are insufficient; rather, the ALJ

21   must identify what testimony is not credible and what evidence undermines the

     claimant’s complaints.” Id. (quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir.
     ORDER ~ 8
      Case 2:19-cv-00139-FVS      ECF No. 10    filed 06/08/20   PageID.969 Page 9 of 16


1    1995)); see also Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (“[T]he ALJ

2    must make a credibility determination with findings sufficiently specific to permit

3    the court to conclude that the ALJ did not arbitrarily discredit claimant’s

4    testimony.”). “The clear and convincing [evidence] standard is the most demanding

5    required in Social Security cases.” Garrison v. Colvin, 759 F.3d 995, 1015 (9th Cir.

6    2014) (quoting Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir.

7    2002)).

8          In assessing a claimant’s symptom complaints, the ALJ may consider, inter

9    alia, (1) the claimant’s reputation for truthfulness; (2) inconsistencies in the

10   claimant’s testimony or between his testimony and his conduct; (3) the claimant’s

11   daily living activities; (4) the claimant’s work record; and (5) testimony from

12   physicians or third parties concerning the nature, severity, and effect of the

13   claimant’s condition. Thomas, 278 F.3d at 958-59.

14         First, the ALJ found Plaintiff’s physical symptom claims are not entirely

15   consistent with the medical record. Tr. 20. An ALJ may not discredit a claimant’s

16   pain testimony and deny benefits solely because the degree of pain alleged is not

17   supported by objective medical evidence. Rollins v. Massanari, 261 F.3d 853, 857

18   (9th Cir. 2001); Bunnell v. Sullivan, 947 F.2d 341, 346-47 (9th Cir. 1991); Fair v.

19   Bowen, 885 F.2d 597, 601 (9th Cir. 1989). However, the medical evidence is a

20   relevant factor in determining the severity of a claimant’s pain and its disabling

21   effects. Rollins, 261 F.3d at 857. Minimal objective evidence is a factor which may



     ORDER ~ 9
     Case 2:19-cv-00139-FVS     ECF No. 10    filed 06/08/20   PageID.970 Page 10 of 16


1    be relied upon in discrediting a claimant’s testimony, although it may not be the only

2    factor. See Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005).

3          The ALJ discussed the medical record in detail and observed that Plaintiff’s

4    neurological examinations have been normal with no indication of diabetic

5    complications or brittle diabetes as alleged. Tr. 20-21. After a treatment for an

6    episode of diabetic ketoacidosis in September 2015, Plaintiff’s diabetes was

7    improving although she was not testing enough, with the same findings in August

8    2016 and February and June 2017. Tr. 20-21, 375, 466, 739, 741, 745, 750. At a

9    September 2016 exam by physician Jeffrey Jamison, D.O., the findings in all areas

10   were normal except for mild spondylosis noted in an x-ray of her spine. Tr. 21, 477-

11   84. Exams in July, August and November 2016 and February, March, May, and

12   June 2017 were unremarkable and indicated that Plaintiff was neurologically intact.

13   Tr. 21, 491-505, 607-24, 735-83, 802-17.

14         In March 2017, Plaintiff’s diabetes was noted to be relatively well controlled,

15   Tr. 673, 679, but she later had another episode of diabetic ketoacidosis when she had

16   not been medically compliant with her insulin pump because she ran out of insulin

17   while traveling out-of-state. Tr. 21, 609, 740. A possible CVA (cerebrovascular

18   accident/stroke) had occurred, but she was noted to have made an “amazing

19   recovery” and Plaintiff reported no residual injury except diminished memory. Tr.

20   21, 740. In October 2017, Plaintiff requested a referral for occupational therapy due

21   to short-term memory loss, but her motor deficits had resolved, she denied

     weakness, paralysis, and paresthesias, and had no visual or speech problems. Tr. 21,
     ORDER ~ 10
     Case 2:19-cv-00139-FVS     ECF No. 10    filed 06/08/20   PageID.971 Page 11 of 16


1    628. She was treated for hyperglycemia in October and December 2017. Tr. 21,

2    726, 904. Based on the foregoing, the ALJ reasonably found that disabling

3    complications from diabetes or brittle diabetes is not supported by the record.

4          Without citing the record, Plaintiff contends that the medical evidence

5    supports her allegations because she complained of pain in her hands and feet and

6    was diagnosed with neuropathy. ECF No. 8 at 11. However, the ALJ observed that

7    while Plaintiff complained of neuropathy, Tr. 746-48, 791-92 (duplicate record Tr.

8    856-57), exam findings were unremarkable, she was neurologically intact, and her

9    diabetes was noted to be under control. Tr. 739, 753, 768, 785-88, 807. The ALJ’s

10   finding is supported by substantial evidence.

11         Second, the ALJ found that Plaintiff’s diabetic ketoacidosis, hyperglycemia,

12   and/or hypoglycemia occurred as a result of Plaintiff’s lack of medical compliance.

13   Tr. 20. If a claimant complains about disabling pain but fails to seek treatment, or

14   fails to follow prescribed treatment, an ALJ may use such failure as a basis for

15   finding the complaint unjustified or exaggerated. Orn v. Astrue, 495 F.3d 625, 638

16   (9th Cir. 2007). Plaintiff contends insurance coverage issues and cost prevented her

17   from regular compliance with recommended blood sugar checks. ECF No. 8 at 12

18   (citing Tr. 133). Even so, the ALJ found that treatment effectively resolved the

19   complications of ketoacidosis, and hyperglycemia or hypoglycemia. Tr. 20; see

20   supra. The effectiveness of treatment is a relevant factor in determining the severity

21   of a claimant’s symptoms. 20 C.F.R. § 404.1529(c)(3); Warre v. Comm’r of Soc.

     Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (determining that conditions
     ORDER ~ 11
     Case 2:19-cv-00139-FVS     ECF No. 10    filed 06/08/20   PageID.972 Page 12 of 16


1    effectively controlled with medication are not disabling for purposes of determining

2    eligibility for benefits); Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008)

3    (recognizing that a favorable response to treatment can undermine a claimant’s

4    complaints of debilitating pain or other severe limitations). The ALJ’s reasoning is

5    supported by substantial evidence and this is a clear and convincing reason for

6    giving less weight to Plaintiff’s symptom claims.

7          Third, the ALJ found that Plaintiff’s alleged mental limitations are not

8    consistent with the record. Tr. 21-22. The ALJ discussed the mental health

9    evidence in detail and found that Plaintiff’s complaints of anxiety are not supported

10   by any significant evidence. Tr. 21-22. The ALJ found that although Plaintiff

11   complained of concentration difficulties, objective findings showed little

12   impairment. Tr. 20. The ALJ cited the report of Samantha Chandler, Psy.D., who

13   examined Plaintiff in September 2016 and diagnosed unspecified depressive

14   disorder with anxious distress. Tr. 21-22, 485-90. Mental status exam results

15   indicated Plaintiff’s memory and concentration were within normal limits and her

16   Trail Making Part A and B test results were within normal limits. Tr. 21-22, 487.

17   Dr. Chandler indicated that Plaintiff’s exam results indicate good executive

18   functioning and a cognitive ability to learn and remember information, sustain

19   concentration for a reasonable amount of time, understand complex concepts, and

20   follow three-step instructions. Tr. 24, 488-89. Although Plaintiff contends mental

21   impairments affect her cognitive functioning and that her mental illness impacted

     her activities and her compliance with treatment recommendations, Plaintiff does not
     ORDER ~ 12
     Case 2:19-cv-00139-FVS      ECF No. 10    filed 06/08/20   PageID.973 Page 13 of 16


1    cite any evidence supporting this claim or contradicting Dr. Chandler’s findings.

2    ECF No. 8 at 12. The ALJ’s conclusion that Plaintiff’s mental health limitations are

3    not fully supported by the record is supported by substantial evidence.

4          Fourth, the ALJ found Plaintiff’s mental health treatment has been limited and

5    she reported improvement with the treatment she had. Tr. 20. When there is no

6    evidence suggesting a failure to seek treatment is attributable to a mental impairment

7    rather than personal preference, it is reasonable for the ALJ to conclude that the level

8    or frequency of treatment is inconsistent with the level of complaints. Molina, 674

9    F.3d at 1113-14. The ALJ also found that most of her mental health complaints

10   were related to familial problems. Tr. 20. If a claimant suffers from limitations that

11   are transient and result from situational stressors, as opposed to resulting from a

12   medical impairment, an ALJ may properly consider this fact in discounting

13   Plaintiff’s symptom claims. See Chesler v. Colvin, 649 F. App’x 631, 632 (9th Cir.

14   2016) (symptom testimony properly rejected in part because “the record support[ed]

15   the ALJ’s conclusion that [plaintiff’s] mental health symptoms were situational”).

16   Plaintiff does not challenge or address these reasons and the Court concludes they

17   are clear and convincing reasons supported by substantial evidence.

18   B.    Residual Functional Capacity and Step Five

19         Plaintiff contends the RFC finding is not consistent with her limitations and

20   asserts she is limited to a restricted range of sedentary rather than light work. ECF

21   No. 8 at 12. The residual functional capacity is “the most [a claimant] can still do

     despite [her] limitations.” 20 C.F.R. § 404.1545(a)(1). In making this finding, the
     ORDER ~ 13
     Case 2:19-cv-00139-FVS      ECF No. 10     filed 06/08/20   PageID.974 Page 14 of 16


1    ALJ need only include credible limitations supported by substantial evidence.

2    Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004).

3    Plaintiff fails to identify any evidence in the record supporting a limitation to

4    sedentary work and does not address the medical opinions supporting the ALJ’s

5    decision. In particular, the ALJ gave great weight to the opinion of the medical

6    expert, James M. McKenna, M.D., who testified Plaintiff is capable of light work

7    with some postural and hazard limitations and stated, “I don’t see a really good basis

8    for bringing her down to sedentary.” Tr. 23, 126-27. The ALJ’s RFC finding that

9    Plaintiff can do light work with some postural and hazard limitations is supported by

10   substantial evidence.

11         Without citing any supporting evidence in the record or any legal authority,

12   Plaintiff also contends the jobs identified by the vocational expert do not account

13   for all of her limitations. ECF No. 8 at 13. At step five of the sequential

14   evaluation analysis, the burden shifts to the Commissioner to prove that, based on

15   the claimant’s residual functional capacity, age, education, and past work

16   experience, she can do other work. Bowen v. Yuckert, 482 U.S. 137, 142 (1987);

17   20 C.F.R. §§ 404.1520(g), 404.1560(c). The Commissioner may carry this burden

18   by “eliciting the testimony of a vocational expert in response to a hypothetical that

19   sets out all the limitations and restrictions of the claimant.” Andrews v. Shalala, 53

20   F.3d 1035, 1039 (9th Cir.1995). The vocational expert may testify as to: (1) what

21   jobs the claimant, given his or her residual functional capacity, would be able to

     do; and (2) the availability of such jobs in the national economy. Tackett, 180 F.3d
     ORDER ~ 14
     Case 2:19-cv-00139-FVS      ECF No. 10    filed 06/08/20   PageID.975 Page 15 of 16


1    at 1101. In assessing whether there is work available, the ALJ must rely on

2    complete hypotheticals posed to a vocational expert. Nguyen v. Chater, 100 F.3d

3    1462, 1467 (9th Cir. 1996). The ALJ’s hypothetical must be based on medical

4    assumptions supported by substantial evidence in the record that reflects all of the

5    claimant’s limitations. Osenbrook v. Apfel, 240 F.3d 1157, 1165 (9th Cir. 2001).

6    The hypothetical should be “accurate, detailed, and supported by the medical

7    record.” Tackett, 180 F.3d at 1101.

8          Plaintiff suggests that limitations on the use of her hands and an inability to

9    stay on task throughout the day should have been included in the RFC and

10   hypothetical to the vocational expert. ECF No. 8 at 13. However, Plaintiff fails to

11   identify any medical evidence supporting the limitations alleged. ECF No. 8 at

12   13. The ALJ gave great weight to the opinions of Dr. Chandler and Dr. McKenna

13   who assessed limitations consistent with the RFC and hypothetical. Thus, ALJ’s

14   the RFC and step five findings are legally sufficient and based on substantial

15   evidence in the record.

16                                     CONCLUSION

17         Having reviewed the record and the ALJ’s findings, this Court concludes the

18   ALJ’s decision is supported by substantial evidence and free of harmful legal error.

19         Accordingly,

20         1. Plaintiff’s Motion for Summary Judgment, ECF No. 8, is DENIED.

21         2. Defendant’s Motion for Summary Judgment, ECF No. 9, is GRANTED.



     ORDER ~ 15
     Case 2:19-cv-00139-FVS    ECF No. 10   filed 06/08/20   PageID.976 Page 16 of 16


1          IT IS SO ORDERED. The District Court Clerk is directed to enter this Order

2    and provide copies to counsel. Judgment shall be entered for Defendant and the file

3    shall be CLOSED.

4          DATED June 8, 2020.

5
                                       s/ Fred Van Sickle
6                                       Fred Van Sickle
                                Senior United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21



     ORDER ~ 16
